DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims filed 10/1/2020.  Claims 1-25 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2020 has been entered.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 10/20/2020, with respect to the 35 U.S.C. 112 rejection of claim 9 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claim 9 has been withdrawn. 
Applicant's arguments filed 10/1/20200 have been fully considered but they are not persuasive.  The applicant argues the Morel does not teach the newly added limitation of “a second tubular wall that is other than the first tubular wall”, stating the second tubular wall of fig. 4 shows a transitory configuration of stent 1.  The examiner disagrees.  The claim does not recite the second wall is of a different material or exclude that it can be the same material.  As soon as the second tubular wall is formed and can be identified as a second tubular wall it can be considered “other than the first tubular wall.  The claim does not recite the second wall must be present with a certain configuration; such as, .
The applicant argues that Roeder does not teach a second tubular wall within the first tubular wall or “a second tubular wall that is other than the first tubular wall”.  The examiner disagrees.  The claim does not recite the second wall is of a different material or exclude that it can be the same material.  The claims does not recite that the first or second wall is of any particular size or length.  The portions of a first tubular wall includes portions 4; that can be interpreted as a wall, that is outside of the second wall 1 as shown in fig. 4.  Since the material of 4 is on the outside of the material of 1, Roeder reads on the limitation.  The examiner maintain the rejection of claim 1, 4, 7, 11-19, 21, and 22 with Roeder.
Applicant’s arguments, see the Remarks, filed 10/1/2020, with respect to 14-20 rejection with Boudjemline have been fully considered and are persuasive.  The rejection of claims 14-20 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20, and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
As to claim 14, the claim recites “a constricting element” in line 4, and “a constricting element” in line 8.  It is unclear if the constricting element of line 8 is referring back to the constricting element of line 4, or if the constricting element of line 8 is a different constricting element from the constricting element of line 4.  For examination purposes the examiner is interpreting the constricting element of line 8 is referring back to the constricting element of line 4.
As to claim 16, the claims recites “a constricting element” in line 2.  It is unclear if the constricting element of claim 16 is referring back to the constricting element of claim 14, or if the constricting element of claim 16 is a different constricting element from the constricting element of claim 14.  For examination purposes the examiner is interpreting the constricting element of claim 16 is referring back to the constricting element of claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morel EP 1 870 057 A1.
As to claim 1, Morel teaches a medical apparatus for deployment within an anatomical blood vessel comprising:  a first tubular wall, a second tubular wall that is other than the first tubular wall, within the first tubular wall (see fig. 4, The claim does not recite the second wall is of a different material or exclude that it can be the same material. As soon as the second tubular wall is formed and can be 
As to claim 2, Morel the teaches medical apparatus of claim 1, comprising a connector (arched portion between the first tubular wall and  the second tubular wall, see attached figure), wherein the first tubular wall is connected at least at one end to the second tubular wall with the connector (fig. 4).  According to the specification of the application “the inner and outer tubular wall (110, 120) are connected at their proximal ends (as demonstrated at least in Figs. 3, 10 and 11), at their distal ends (as demonstrated in Figs. 5 and 12) or at both ends (not shown)”, and  “According to some embodiments, the medical apparatus further comprises an arched section (140), for a non-limiting example a torus-like portion (as demonstrated at least in Fig. 2), configured to connect between the proximal ends and/or the distal ends of the inner and outer tubular walls (110,120).”  The torus-like portion appearing to be a portion arch formed when a tube is inverted upon itself.  Therefore, the torus-like or arch shape portion of Morel also can be interpreted as a connector.

    PNG
    media_image1.png
    303
    603
    media_image1.png
    Greyscale

As to claim 3, Morel the medical apparatus of claim 1, wherein at least a portion of the second tubular wall is coated with a coating material ([0016], a membrane can considered a coating it is covers or coats the stent, SEE PARAGRAPH 8 OF THE TRANSLATION).  
As to claim 4, Morel the medical apparatus of claim 1, wherein at least one of the following holds true:  the first and second tubular walls are concentric (fig. 4); material of the first and second tubular walls comprises at least one of the group consisting of: Nitinol, stainless steel, Titanium, Cobalt-Chromium alloy, Tantalum alloy, polymer, Platinum alloy and any combination thereof; the first tubular wall is made of a first material and the second tubular wall is made of a second material.  
As to claim 7, Morel teaches the medical apparatus of claim 1, wherein the constricting element (9d) comprises a loop section (fig. 1 shows 9d forms a loop).  
As to claim 8, Morel teaches the medical apparatus of claim 7, wherein the constriction element further comprises a tail section (11d) configured to be pulled and/or pushed to adjust the circumference of the loop section (see transition from fig. 1 to 4).  
As to claim 9, Morel teaches the medical apparatus of claim 8, comprising a locking mechanism (lasso) that is configured to lock the circumference of the loop section at the adjusted circumference (closed circumference of 7d, fig. 4).20 
As to claim 10, Morel teaches the medical apparatus of claim 9, wherein the tail is fully capable of being detached after adjustment of the loop section circumference ([0025], SEE PARAGRAPH 11 OF THE TRANSLATION).  P-80371-US 10. The medical apparatus of claim 9, wherein the tail is configured to be detached after adjustment of the loop section circumference.
As to claim 11, Morel teaches the medical apparatus of claim 1, wherein the constricting element is configured for circumference adjustment of the second tubular wall, while the medical apparatus is within the anatomic vessel (fig. 3 to fig. 4).  
As to claim 13, Morel teaches the medical apparatus of claim 1, wherein the medical apparatus is collapsible (Morel shows that at least the ends are collapsible) and configured to be delivered into the anatomic vessel via a catheter (the apparatus of Morel is fully capable of being delivered by a catheter). 
As to claim 23, Morel teaches the medical apparatus of claim 1, wherein the constricting element is constricts the circumference of the portion of the second tubular wall without constricting a circumference of the first tubular wall (fig. 4 shows that second tubular wall is constricted and the first tubular wall is not).  

Claim(s) 1, 4, 7, 11-22, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roeder US 2012/0310323 A1.
As to claim 1, Roeder teaches a medical apparatus for deployment within an anatomical blood vessel comprising:  a first tubular wall (any of the portions 4) , a second tubular wall that is other than the first tubular wall (1), within the first tubular wall (fig. 4, (1) within (4), [0039], The claim does not recite the second wall is of a different material or exclude that it can be the same material.  The claims does not recite that the first or second wall is of any particular size or length.  The portions of a first 
As to claim 4, Roeder the medical apparatus of claim 1, wherein at least one of the following holds true:  the first and second tubular walls are concentric (1 is located inside of 4, [0038]); material of the first and second tubular walls comprises at least one of the group consisting of: Nitinol, stainless steel, Titanium, Cobalt-Chromium alloy, Tantalum alloy, polymer, Platinum alloy and any combination thereof [0059]; the first tubular wall is made of a first material and the second tubular wall is made of a second material (graft, [0038]).  
As to claim 7, Roeder teaches the medical apparatus of claim 1, wherein the constricting element (42) comprises a loop section (fig. 8).  
As to claim 11, Roeder teaches the medical apparatus of claim 1, wherein the constricting element is configured for circumference adjustment of the second tubular wall, while the medical apparatus is within the anatomic vessel (fig. 12 to fig. 13).  
As to claim 12, Roeder teaches the medical apparatus of claim 1, wherein the constriction provides the second tubular wall with a radial neck section (reduced diameter section, fig. 12), configured for reduction of the effective diameter of the anatomical blood vessel (diameter of the device has been reduced at area 9, fig. 12, the reduction thereby reducing the lumen diameter of the device and the which also functions as the lumen of the blood vessel).
As to claim 13, Roeder teaches the medical apparatus of claim 1, wherein the medical apparatus is collapsible [0032] and configured to be delivered into the anatomic vessel via a catheter (fig. 2, 18 within 32.
As to claim 21, Roeder teaches the medical apparatus according to claim 1 comprising a fixation element (140) configured to fixate the constricting element (42) at a longitudinal position along the medical apparatus.  
As to claim 22, Roeder teaches the medical apparatus of claim 21, wherein the constricting element is a loop element (42, fig. 8) and the fixation element is at least one of a ring, a band, a suture, a hook, a hoop, a noose, and a hitch (see hoops 140, fig. 3).
As to claim 14, Roeder teaches a method for reduction of effective diameter of an anatomic vessel comprising:  providing a medical apparatus comprising a second tubular (1) wall deployed within a first tubular wall (any of the portions 4) and a constricting element (42) configured to constrict a circumference of a portion of the second tubular wall (fig. 12), wherein the second tubular wall is other than the first tubular wall; deploying the medical apparatus within an anatomical blood vessel (fig. 12); and 4constricting at least a portion of the second tubular wall with a constricting element while the medical apparatus is in the anatomical blood vessel, (reduced diameter section is maintained (constricted) within the vessel until desired [0049], fig. 12) thereby providing the second tubular wall with a radial neck section (reduced diameter section, fig. 12).  
As to claim 15, Roeder teaches the method of claim 14, comprising reducing an effective diameter of the anatomical blood vessel based on the step of constricting (diameter of the device has been reduced at area 9, fig. 12, the reduction thereby reducing the lumen diameter of the device and the which also functions as the lumen of the blood vessel).  
As to claim 16, Roeder teaches the method of claim 14, wherein the step of providing further comprises providing the medical apparatus with a constricting element (42) configured for the constricting of the portion of the second tubular wall (the diameter of 18 has been reduced, fig. 12).  
As to claim 17, Roeder teaches the method of claim 14, wherein the step of constricting further comprises adjusting the constriction, before, during, and/or after the step of the deploying (figs. 12 to 13, [0049] discloses adjusting the constriction during the step of deploying).  
As to claim 18, Roeder teaches the method of claim 14, wherein the step of the deploying comprises delivering the medical apparatus into the anatomical blood vessel via a catheter (fig. 12, [0037]).  
As to claim 19, Roeder teaches the method of claim 14, further comprising a step of expanding the constricted portion of the second tubular wall, while within the anatomical blood vessel (figs. 12 to 13).
As to claim 20, Roeder teaches the method of claim 14, further comprising a step of temporarily or permanently locking the constricted section of the second tubular wall to a specific circumference (temporary, constricted till 42’ is removed, [0049]-[0050]).
As to claim 24, Roeder teaches the method of claim 14, wherein the at least the portion of the second tubular wall is constricted without constricting a circumference of the first tubular wall (as shown in fig 12 a portion of the second wall is constricted, while portions of the first tubular wall (4) are not constricted).  
As to claim 25, Roeder teaches a medical apparatus comprising: - a first tubular wall (any of the portions 4), - a second tubular wall (1), within the first tubular wall (fig. 4), and - a constricting element (42) configured to constrict a circumference of a portion of the second tubular wall (fig. 12); wherein the first tubular wall, the second tubular wall and the constricting element is configured to be deployed within the anatomical blood vessel and maintained therein during operation of the medical apparatus .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Morel or Roeder.
As to claim 5, the claimed product appears to be the same or similar to that of the prior art, although produced by a different process.  The claimed phrase “manufactured by a process” is being treated as a product by process limitation.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morel.
As to claim 6, teaches the medical apparatus of claim 1.  The drawings of Morel showing that the first tubular wall of the apparatus has a longitudinal length and a diameter.
Morel does not expressly disclose wherein the ratio between the medical apparatus's longitudinal length and diameter of the first tubular wall is smaller than 2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to cause Morel to having a ratio between the medical apparatus's longitudinal length and diameter of the first tubular wall is smaller than 2 since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Morel would not operate differently with the claimed length and diameter ratio and since the apparatus has a length and a diameter intended to be places within a vessel the device would function appropriately having the claimed diameter. Further, applicant places no criticality on the ration claimed, the specification indicating simply ratio numbers that some embodiment can have [0073].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeder.
As to claim 6, Roeder teaches the medical apparatus of claim 1.  The drawings of Roeder showing that the first tubular wall of the apparatus has a longitudinal length and a diameter.
Roeder does not expressly disclose wherein the ratio between the medical apparatus's longitudinal length and diameter of the first tubular wall is smaller than 2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to cause Roeder to having a ratio between the medical apparatus's longitudinal length and diameter of the first tubular wall is smaller than 2 since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771